This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0838

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                     David Lee King,
                                       Appellant.

                                 Filed January 20, 2015
                                        Affirmed
                                      Reilly, Judge

                             Sherburne County District Court
                                File No. 71-CR-12-1703

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Kathleen A. Heaney, Sherburne County Attorney, Samuel Wertheimer, II, Assistant
County Attorney, Elk River, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer Lauermann, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Reilly, Presiding Judge; Stauber, Judge; and Chutich,

Judge.
                         UNPUBLISHED OPINION

REILLY, Judge

       In this direct appeal from a judgment of conviction, appellant seeks to withdraw

his guilty plea to third-degree assault. Because we determine that appellant’s guilty plea

was accurate, voluntary, and intelligent, we affirm.

                                         FACTS

       On August 27, 2012, appellant David Lee King, an inmate at the Minnesota

Correctional Facility at St. Cloud, committed an assault against fellow-inmate C.J.H.

Appellant testified that C.J.H. “walked by and grabbed my buttocks as we were walking

back to our unit, to our cells, and I took that offensive . . . so I beat him up.” Appellant

admitted to throwing “numerous punches” and kicking C.J.H. during the assault. C.J.H.

was treated for lacerations to his left eye and cheek.       The state thereafter charged

appellant with one count of felony third-degree assault, substantial bodily harm, in

violation of Minn. Stat. § 609.223, subd. 1 (2012).

       Appellant entered into a resolution with the prosecution to plead guilty to third-

degree assault in exchange for a 15-month consecutive sentence, pursuant to the

sentencing guidelines. The prosecutor informed the district court that because appellant

committed assault while serving a prison term, his sentence would be a presumptive-

consecutive sentence to his current sentence, which means he would not be entitled to

credit for time served. The district court asked appellant if that was “what [he] want[ed]

to do today,” and appellant agreed that it was. After being sworn in, appellant engaged in

the following discussion with his counsel:


                                             2
              [Defense attorney]: Mr. King, we had the opportunity to go
              over this three-page document entitled Petition to Enter a Plea
              of Guilty in a Felony Case Pursuant to Rule 15. Did we go
              over this document line by line before court?
              [Appellant]: Yes.
              [Defense attorney]: You understand that you’re pleading
              guilty to a third degree assault?
              [Appellant]: Yes.
              ....
              [Defense attorney]: And you understand that it is a 15-month
              consecutive sentence, meaning 15 months will be added on to
              your sentence - -
              [Appellant]: Yes.
              [Defense attorney]: - - that you’re serving right now? Yes?
              [Appellant]: Yes.

       Appellant stated that he understood his right to go to trial and waived that right to

enter a guilty plea. The district court received the petition, finding that appellant made an

“adequate, knowing, and voluntary waiver” of his trial rights. Appellant pleaded guilty to

third-degree assault. Appellant admitted that C.J.H.’s injuries constituted substantial

bodily harm and stated that he was not acting in self-defense when he punched and

kicked his victim. The district court found appellant guilty of third-degree assault in

accordance with the plea agreement and committed him to the custody of the

commissioner of corrections “for a period of 15 months consecutive to the sentence

which [he was] already serving.” This appeal followed.

                                     DECISION

       “A defendant who wishes to overturn a guilty plea may file a petition for

postconviction relief under Minnesota Statutes section 590.01 (2012), move to withdraw

the plea under Rule 15.05 of the Minnesota Rules of Criminal Procedure, or seek

withdrawal on a direct appeal from the judgment of conviction.” State v. Miller, 849


                                             3
N.W.2d 94, 97 (Minn. App. 2014) (citing Minn. R. Crim. P. 28.02, subd. 2; State v.

Anyanwu, 681 N.W.2d 411, 413 (Minn. App. 2004) (“[A] defendant has a right to

challenge his guilty plea on direct appeal even though he has not moved to withdraw the

guilty plea in the district court.”)). The validity of a plea presents a question of law that

we review de novo. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). Appellant bears

the burden of showing that his plea was invalid. Id.

       A criminal defendant does not have an absolute right to withdraw a guilty plea

once entered. Perkins v. State, 559 N.W.2d 678, 685 (Minn. 1997). Rather, a defendant

may withdraw a guilty plea after being sentenced only by establishing that it is necessary

to correct a “manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. A manifest injustice

exists if a guilty plea is invalid. Raleigh, 778 N.W.2d at 94 (citing State v. Theis, 742
N.W.2d 643, 646 (Minn. 2007)). “To be constitutionally valid, a guilty plea must be

accurate, voluntary, and intelligent.” Id. Appellant argues that his guilty plea is invalid

and unconstitutional because it was not accurate, voluntary, or intelligent.1 Appellant

also seeks jail credit dating back to August 27, 2012, the date of the offense.

       Accurate

       “The main purpose of the accuracy requirement is to protect a defendant from

pleading guilty to a more serious offense than he could be convicted of were he to insist

on his right to trial.” State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983). An accurate

plea must be grounded on a proper factual basis. Raleigh, 778 N.W.2d at 94. Although

1
  The focus of appellant’s argument is that his plea was not intelligently made. We
considered all three requirements and determined that the record supports a conclusion
that appellant’s plea is valid.

                                             4
appellant argued that his plea was not accurate, he did not identify any evidence to

support his position. The record reflects that the district court developed an adequate

factual basis for the plea by asking appellant, in his own words, to describe what

happened.    See id. (stating that district court “typically satisfies the factual basis

requirement by asking the defendant to express in his own words what happened”). The

accuracy requirement is satisfied.

       Voluntary

       To determine whether a plea is voluntary, we look to what the parties reasonably

understood to be the terms of the plea agreement.       Id. at 96. The purpose of the

voluntariness requirement is to ensure that a defendant is not pleading guilty because of

“improper pressures.” Trott, 338 N.W.2d at 251. Although appellant argued that his plea

was involuntary, he did not claim that he was subject to improper pressures or

inducements. A review of the record confirms that the voluntariness requirement is

satisfied.

       Intelligent

       The intelligence requirement ensures that a defendant “understands the charges,

understands the rights he is waiving by pleading guilty, and understands the

consequences of his plea.”     Id.   During the plea hearing, appellant agreed that he

understood the charge against him, understood that he was waiving certain rights, and

wanted to enter a plea of guilty. On appeal, appellant argues that his plea was not

“knowingly made” because he did not understand that he was ineligible for jail credit.




                                            5
       The state charged appellant with felony third-degree assault. The statute provides

that “[w]hoever assaults another and inflicts substantial bodily harm may be sentenced to

imprisonment for not more than five years or to payment of a fine of not more than

$10,000, or both.” Minn. Stat. § 609.223, subd. 1. Appellant entered a plea of guilty to

this offense and provided an adequate factual basis to support the charge. During the plea

hearing, appellant agreed that he went over the plea petition “line by line” with his

attorney and understood that he was pleading guilty to third-degree assault. Appellant’s

counsel asked appellant if he understood that he would serve a 15-month consecutive

sentence, and specifically that “15 months will be added on to your sentence[.]”

Appellant indicated that he understood. We conclude that the intelligence requirement is

satisfied.

       Pursuant to the Minnesota Sentencing Guidelines, for convictions committed

while an offender is serving an executed prison sentence, it is presumptive to impose the

sentence for the current offense consecutive to the sentence the offender was serving at

the time the new offense was committed. Minn. Sent. Guidelines 2.F.1.a(1)(i) (2012).

Moreover, Minnesota statute is clear that:

                     If an inmate of a state correctional facility is convicted
             of violating [section 609.223] while confined in the facility,
             the sentence imposed for the assault shall be executed and run
             consecutively to any unexpired portion of the offender’s
             earlier sentence. The inmate is not entitled to credit against
             the sentence imposed for the assault for time served in
             confinement for the earlier sentence.

Minn. Stat. § 609.2232 (2012).




                                             6
       Because we conclude that the district court properly imposed a consecutive

sentence under a plain reading of the statute, we conclude that appellant is not entitled to

relief on his direct appeal from a judgment of conviction.

       Affirmed.




                                             7